DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 31 August, 2021.
Claims 9-19 are non-elected.
Claims 1-8 are elected without traverse.
Claims 1-8 are pending in this action. 
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label 410 in figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Loudin (US 2016/0114172 A1).
Re. claim 1, Loudin teaches a device configured to be located underneath an eyelid and worn by a user for treating dry eye (abstract), the device comprising: 
a first surface configured to face a portion of a sclera of the eye, a second surface configured to face an eyelid and to be completely covered by the eyelid (figure 3, implantable device 310 comprises a stimulator chip with a first portion covered by the sclera and second portion is covered by the underlid); 
a plurality of stimulation electrodes proximal to the first surface, wherein the plurality of stimulation electrodes is configured to stimulate the sclera and/or conjunctival surfaces of the eye (paragraph 0042 – electrode signals are delivered to electrode contacts to the cornea/conjunctiva 408; figure 4); 
an energy storage element coupled to the plurality of stimulation electrodes to supply power to the plurality of stimulation electrodes; and a processor configured to control a supply of energy from the energy storage element to the plurality of stimulation electrodes to stimulate the sclera and/or conjunctival surfaces of the eye (figure 4, power receiver 403 sends electric signal Ein to signal conditioning unit 405 to modify the signal Eout for delivery).

Re. claim 7, Loudin further teaches the device further comprising an antenna configured to transfer energy to the energy storage element, wherein the antenna is configured to wirelessly receive power from an external device for charging the energy storage element (figure 4, external element 401 charges wireless energy to the power receiver 403 of stimulator chip 406).  

Re. claim 8, Loudin further teaches wherein controlling a supply of energy from the energy storage element to the plurality of stimulation electrodes comprises applying a chirp signal to at least some of the plurality of stimulation electrodes (paragraph 0050 – stimulator may be configured to vary the frequency and/or pulse width of the waveform over time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin (US 2016/0114172 A1) in view of Ackermann (US 2012/0130398 A1).
Re. claim 2, Loudin teaches all of the elements of the claimed invention as stated above, but does not teach the pair of electrodes configured to: measure a tear impedance to generate a first measurement; and determine whether to apply power and a level of power to the stimulation electrodes based on the first measurement.
Ackermann teaches a device configured to be located underneath an eyelid and worn by a user for treating dry eye (abstract) comprising a pair of electrodes configured to: measure a tear impedance to generate a first measurement; and determine whether to apply power and a level of power to the stimulation electrodes based on the first measurement (paragraph 0164 – surface impedance to detect wetness is used to provide information of tear production and modulates the stimulation output in response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry-eye treatment device of Loudin to try the known technique of using tear impedance, as taught by Ackermann in order to detect instances of dry eyes for stimulation therapy.

Re. claim 3, Loudin teaches all of the elements of the claimed invention as stated above, but does not teach the plurality of stimulation electrodes comprises three or more electrodes, wherein the processor is further configured to selectively control a supply of energy from the energy storage element to different sets of the stimulation electrodes at different times to generate a pattern of stimulation.
Ackermann teaches the device wherein the plurality of stimulation electrodes comprises three or more electrodes, wherein the processor is further configured to selectively control a supply of energy from the energy storage element to different sets of the stimulation electrodes at different times to generate a pattern of stimulation (paragraph 0104 – one or more anatomical targets may be stimulated by different combinations of electrodes to produce tears; paragraphs 0157, 0167 – stimulation may be delivered in a pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry-eye treatment device of Loudin to try the known technique of patterned stimulation for different electrode sets as taught by Ackermann in order to stimulate different/required targets for lacrimation or vasodilation as needed to treat dry eye.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin (US 2016/0114172 A1) in view of Badawi (US 2013/0172829 A1).
Re. claims 4-6, Loudin teaches all of the elements of the claimed invention as stated above, but does not teach a plurality of heating elements proximal to the second surface, wherein the plurality of heating elements is configured to heat 4844-6943-3080 v.2-2-Application No. 15/931,241Attorney Docket No. 60430.17US01Response to Office Action of June 23, 2021Customer No. 174744 Meibomian glands in the eyelid, the processor is further configured to control a supply of energy from the energy storage element to the plurality of heating elements, and further comprising a heat reflector layer positioned between the plurality of heating elements and the first surface.
Badawi teaches a device configured to be located underneath an eyelid and worn by a user for treating dry eye (abstract) comprising a plurality of heating elements proximal to the second surface, wherein the plurality of heating elements is configured to heat 4844-6943-3080 v.2-2-Application No. 15/931,241Attorney Docket No. 60430.17US01Response to Office Action of June 23, 2021Customer No. 174744 Meibomian glands in the eyelid, the processor is further configured to control a supply of energy from the energy storage element to the plurality of heating elements, and further comprising a heat reflector layer positioned between the plurality of heating elements and the first surface (figure 3B, treatment strip 10 includes a contact layer 34 and a heating layer 36 with insulation layer 38 for reflecting the heat to the underlying skin surface [or Meibomian glands, paragraph 0019], described in paragraph 0088; paragraph 0090 – treatment strip uses a controller having a processor to have an on/off feature and to regulate the temperature of the heating layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry-eye treatment device of Loudin to use the known elements/techniques of controlled heating elements in order to heat lipid plugs in the eyelids and massage the eyelids to express the Meibomian gland contents for dry eye treatment (paragraph 0015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792